Title: Thomas Jefferson to John Vaughan, 29 June 1819
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
             Monticello June 29 19.
          
          Your letters of May 24. 27. & June 19. have been recieved in due time: and in the last came quadruplicates of the remittances you have been so kind as to make for me. as I shall have to replace some balance to you, permit me to add a little domestic article to it, to wit a small box of Vanilla, which I was always able to find in Philadelphia but is not to be had here. in Paris & Philada I always got it in small tin boxes, not too large to be inveloped in paper & sent by mail, being about the size of a thin 8vo. mr Ware’s delay gave us some uneasiness in the beginning, but I expect he is by this time landed at Richmond with a the workmen we want in brick & wood, and I have no fear but that he will justify your recommendation. the kind of stove you have been so good as to procure us is exactly that we wished. I am to return you many thanks for the concern for my health taken by yourself and your brother, with so much kindness, and very sensible of Dr Physic’s attentions also. it has continued improving so steadily till I now think it substantially established. this seems to be the age and country of the Biographomania. the instance you mention is an example of the disease; it’s cure will be in the disappointments of the printers. I thank you for the lithographic specimen. it was the first I had seen. I leave this within a week for my occasional home at Poplar forest near Lynchburg, 90. miles South West of this; which I mention as a previous explanation of any greater delays of communication which the greater distance may occasion, and still more a remarkable tediousness in the cross post between this & that place. I expect to continue there till the 1st of October: but the Vanilla may be directed to me at this place. I salute you with constant & affectionate friendship & respect.
          
             Th: Jefferson
          
        